Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant’s reply filed on 8/15/22 is acknowledged.  Claims 61, 62, 106, 107, 109-111, 113-119, 121, 122, 124-126, and 128-148 are pending. Claims 61, 62, 121, 122, 124-126, 128-134, and 142-148 have been withdrawn.  Claims 106 and 114 have been amended.  Claims 106, 107, 109-111, 113-119 and 136-141 are under consideration. 

Rejections Withdrawn
The rejection of Claims 106-120 and 135-141 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the amended/canceled claims.
The rejection of Claims 106-120 and 135-141 under 35 U.S.C. 102(b) as being anticipated by Badylak (US 2014/0219963A) is withdrawn in view of the amended/canceled claims. 

Rejections Maintained and New Grounds of Rejections
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) and 120.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/497,746, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. ‘746 does not teach lyophilization or digestion with an acid protease or pepsin, does not recite specific temperatures, and does not teach gelling after the addition of water. Accordingly, claims 106, 109-111, 113-119, and 135-141 are not entitled to the benefit of the prior application.

Claim Objections
Claim 106 is objected to because of the following informalities:  The language of lines 5-9 is repetitive and could be simplified for clarity. Lines 7-8 recite that the composition after addition of water does not gel at temperatures below 37 °C, which is again recited in line 9, and appears to be satisfied in line 5 which states that the composition is a liquid at room temperature. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 106, 107, 109-111, 113-120 and 135-141 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voytik-Harbin (US 6,444,229). 
Regarding Claim 106, Voytik-Harbin et al. teach a composition comprising enzymatically digested submucosa of a warm-blooded vertebrate and a method of making that composition (e.g. abstract) (e.g. abstract).  Voytik-Harbin et al. teach a composition comprising:
(a) lyophilized extracellular matrix derived from a pig, cattle, or sheep tissue (i.e. mammalian tissue) and digested with an acid protease and (b) the acid protease, wherein the composition after addition of water does not gel or gels only very slowly at temperatures below 37° C (e.g. column 1, lines 14-25; column 2, line 62-column 3, line16; column 5, lines 41-60; column 7, lines 41-58; column 8, lines 25-43). 
Regarding Claim 107, Voytik-Harbin et al. further teach the extracellular matrix is comminuted (e.g. column 5, lines 12-40).
Regarding Claim 109, Voytik-Harbin et al. further teach the composition has a pH between 7.2 and 7.8 (e.g. column 7, lines 60-column 8, line 24).
Regarding Claim 110, Voytik-Harbin et al. further teach the protease is pepsin (e.g. column 5, lines 41-60). 
Regarding Claim 111, Voytik-Harbin et al. further teach the composition is injectable through a needle (e.g. column 10, lines 3-24).
Regarding Claim 113, Voytik-Harbin et al. further teach the extracellular matrix comprises collagen and glycosaminoglycan (e.g. column 3, lines 1-15). 
Regarding Claim 114, Voytik-Harbin et al. further teach the composition comprises a cell, a drug, or a growth factor (e.g. column 3, lines 27-39).
Regarding Claim 115, Voytik-Harbin et al. further teach the extracellular matrix may be fractionated by dialysis, and therefore also teach embodiments where the ECM is a non-dialyzed extracellular matrix (e.g. column 7, lines 28-31). 
Regarding Claim 116, Voytik-Harbin et al. further teach the composition is a liquid (e.g. column 5, lines 31-36). 
Regarding Claim 117, Voytik-Harbin et al. further teach the composition transitions to a gel form at a physiological temperature (e.g. column 8, lines 25-33; Example 1). 
Regarding Claim 118, Voytik-Harbin et al. further teach the extracellular matrix is suspended in the liquid (e.g. column 13, lines 9-13). 
Regarding Claim 119, Voytik-Harbin et al. further teach the extracellular matrix is solubilized in the liquid (e.g. column 3, lines 17-23). 
Regarding Claim 135, Voytik-Harbin et al. further teach the composition after addition of water is a liquid at room temperature and gels at a temperature of about 37° C (e.g. column 8, lines 25-33; Example 1). 
Regarding claims 136-138, Voytik-Harbin et al. further teach the composition after addition of water does not gel orgels very slowly at temperatures below 37° C (e.g. column 8, lines 25-39; Example 1).
Regarding Claim 139, Voytik-Harbin et al. further teach the extracellular matrix may be fractionated by dialysis, and therefore also teach embodiments where the ECM is a non-dialyzed extracellular matrix (e.g. column 7, lines 28-31).
Regarding Claim 140, Voytik-Harbin et al. further teach the composition is a liquid (e.g. column 5, lines 31-36) and transitions to a gel form at a physiological temperature (e.g. column 8, lines 25-33; Example 1). 
Regarding Claim 141, Voytik-Harbin et al. further teach the extracellular matrix is solubilized in the liquid (e.g. column 3, lines 17-23).


Response to Arguments
Applicant's arguments filed 10/4/22 have been fully considered. Arguments relevant to the current grounds of rejection will be addressed below.  
Applicant argues, beginning on page 8 that the Office Action does not explain how the cited passages meet all of the claim elements of claim 106 or claim 138.  Applicant argues that the Action does not explain how Voytik-Harbin teaches the presence of the acid protease or pepsin.  This is not found persuasive.  The Office action cited all relevant passages by column and line number. Voytik-Harbin teaches the acid protease pepsin in column 5 as referenced in the Office Action.  Specifically, Voytik-Harbin teaches “In one embodiment about 0.1% to about 0.2% of enzyme (pepsin, for example) is added and the digestion is conducted at 4 °C for 72 hours”. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619